In view of the testimony to the effect that after the defendant became advised that the parcel of land from *Page 6 
which the timber was cut was likewise within the calls of the recorded deed held by the plaintiff, and that the defendant was forbidden to cut the timber and was shown the marked boundary line up to which the plaintiff claimed, it then had no right to go later upon the land and cut and remove the timber when the record disclosed that the plaintiff had at least as good a title thereto as did the defendant, and which the jury found to be the better one on the issue of adverse possession, I am of the opinion that it was a question for the jury to determine whether under such circumstances punitive damages should have been allowed.